Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 1994, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
On its own motion, the Board reopened claimant’s case for the purpose of determining if there had been compliance with the procedural safeguards set forth in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). Upon finding no procedural violations, the Board adhered to its prior decision ruling that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. Although claimant has not raised any procedural claims on appeal but rather argues the merits of the Board’s prior decision, we nonetheless concur with the Board that there are no procedural violations. Furthermore, inasmuch as the Board did not address the merits of claimant’s case upon reconsideration, we decline to do the same here.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.